Citation Nr: 1133608	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-31 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A.  Back Condition

The Veteran claims that he incurred a back condition as a result of falling off a truck in service in May 1980.

As an initial matter, the Board acknowledges that the Veteran's service treatment records reflect that scoliosis of 23 degrees was noted on his August 1975 induction examination report.  A February 1977 record reflects that the Veteran complained of low back pain but no history of trauma, and a diagnosis of mild muscle strain was recorded.  May 1980 service treatment records reflect that the Veteran complained of trauma to his lower back from falling off a truck, tenderness and edema were noted, but no fracture, and a diagnosis of trauma was recorded.  A coccyx series radiology report prepared that same day reflects an impression of a possible old fracture of the distal coccyx.  A subsequent May 1980 orthopedic evaluation report prepared a few weeks later reflects that the Veteran treated his back with heat and rest but continued to experience pain in his lower back and thoracic back; the orthopedist noted the Veteran's pre-service history of scoliosis as noted on his induction examination, that an x-ray showed mild thoracic scoliosis, and diagnoses of scoliosis and lumbar sprain were recorded.  A June 1980 service treatment record reflects that the Veteran complained of continued pain over the coccyx area and thoracic scoliosis region and a diagnosis of lower back strain and scoliosis was recorded.  A few days later, a diagnosis of muscle spasm was recorded.  On his June 1980 separation report of medical history, the Veteran checked the box indicating that he experienced recurrent back pain, and wrote "I have not fully recovered from a fall off a truck while on the job at sub-base Bangor.  I still have spasms along my spine," and that "I was forced to check out of the HAB project because of back problems."  The examining physician noted that the Veteran was presently undergoing physical therapy for his back problems.

Post-service, the Veteran reports that he has been treated for back problems since 1994 by Mr. E.O., a chiropractor.  In that regard, the Board acknowledges two letters from Mr. E.O. dated in May 2006 and May 2008 in which Mr. E.O. relates the Veteran's back condition to service.  In his May 2006 letter in particular, Mr. E.O. notes the Veteran's reported history of falling off a truck and experiencing back spasms, and of subsequently presenting to Mr. E.O. for treatment in 1994 after reportedly carrying lumber and cement.  

VA treatment records dated through April 2007 reflect that the Veteran has been followed for complaints of low back pain.

The Veteran was provided with a VA examination in July 2006 relating to his claim.  The examiner opined that the Veteran's back condition was not related to service, reasoning that the Veteran's muscular back pain was "aggravated" by his scoliosis, which was a congenital condition that preexisted service, and because the Veteran had degenerative changes in his cervical spine as well as his back but only attributed his back condition to the fall in service.  

The term "disability," as used in 38 U.S.C.A. § 1110, generally does not include congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (citing Winn v. Brown, 8 Vet. App. 510 (1996).  Service connection is available, however, for congenital or developmental defects if "subject to superimposed disease or injury" that occurred in service.  See VA Gen. Coun. Prec. 82-90; see also Monroe v. Brown, 4 Vet. App. 513, 515 (1993) (citing VA Gen. Coun. Prec. 82-90).  The Board also notes that the presumption of soundness does not apply to congenital defects, because such defects are not "diseases or injuries" within the meaning of 38 U.S.C.A. § 1110 and 1111.  See Quirin at 397 (citing Terry v. Principi, 340 F.3d 1378, 1385-1386 (Fed. Cir. 2003)).

Service connection for congenital or developmental diseases may be granted where the condition was aggravated by service.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Monroe v. Brown, 4 Vet. App. 513, 515 (1993) (citing VA Gen. Coun. Prec. 82-90 (in cases where the disease first manifested in service, "entitlement to service connection should turn on the question of whether manifestations of the disease in service constituted 'aggravation' of the condition."))); see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Section 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  See 38 C.F.R. § 3.306(a) (2010) (emphasis added).  

As noted above, the July 2008 VA examiner opined that the Veteran's back condition was not related to service because, in part, the Veteran has scoliosis that was noted on entry, which the examiner opined constituted a congenital condition.  At the same time, however, the VA examiner opined that the Veteran's scoliosis may have "mildly aggravated" his muscular back pain.  The Board finds that the VA examiner's opinion is not adequate upon which to base a decision with regard to the Veteran's claim because it does not adequately address whether the Veteran's scoliosis constitutes a congenital "disease," and if so, whether it was aggravated by service (increased in severity beyond the natural progression of the disease); or whether it constitutes a "defect" that was subject to a superimposed injury or disease in service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, the Board notes that the VA examiner failed to adequately explain the etiology of the Veteran's degenerative changes found on examination in his back, i.e., whether they are caused by a congenital defect or disease as outlined above, or whether they are otherwise related to service or secondary to the Veteran's scoliosis.  In light of the above, the Board finds that a remand is necessary for a new VA examination.

B.  Hepatitis C

The Veteran claims that he incurred hepatitis C as a result of air gun inoculations in service.  See Statement, December 2007; DRO Hearing Transcript, August 2008 at 7; see also Buddy Statements, October 2007; Yearbook Photos.  The Board also acknowledges that the Veteran testified at the August 2008 DRO hearing (when specifically asked) that he believed he received a blood transfusion post-service in October 1984 when he had surgery for a broken right leg, see transcript at 9, although he subsequently reported to the April 2009 VA examiner that he was unsure whether he actually received a transfusion.

As noted above, the Veteran was provided with a VA examination relating to his claim in April 2009, and the examiner essentially opined that he was unable to relate the Veteran's hepatitis C to service without resorting to mere speculation.  In ordering the examination in April 2009, the RO provided that there is a lack of any scientific evidence documenting transmission of hepatitis C with airgun injectors, and that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily blood transfusions before 1992 and IV drug use.  The RO requested that the examiner opine as to whether, as between the two possible risk factors for hepatitis C, airgun injections in service and a post-service blood transfusion in 1984, whether the Veteran's hepatitis C can be "clearly associated" to the airgun injections in service.  The Board notes, however, that although the RO and Board are not prohibited from pointing out evidence in the record considered troubling and for the medical examiner to resolve, the RO and Board may not suggest what the medical examiner should ultimately conclude.  See Sutton v. Brown, 9 Vet.App. 553, 570 (1996) (noting that when the Board or RO request a VA medical opinion, "it must be obtained by a process that presents the questions in a neutral and objective manner, expressing only those facts that are relevant to the questions posed"); Colayong v. West, 12 Vet.App. 524, 535 (1999) (a question may not suggest an answer or limit the field of inquiry by the expert) (quoting Bielby v. Brown, 7 Vet.App. 260, 268-69 (1994)).  Because the RO indicated in its VA examination request that there was no medical evidence of transmission of hepatitis C by airgun injections, the Board finds that a remand for another VA examination is necessary.

In addition, as noted above, the RO asked that the VA examiner opine as to whether the Veteran's hepatitis C can be "clearly associated" to in-service airgun injections.  In that regard, generally, a Board decision may not rely on a VA medical opinion that applies the wrong standard.  See Tucker v. West, 11 Vet.App. 369, 374 (1998).  The Board notes that a veteran only must show an "approximate balance of positive and negative evidence in order to prevail," and need not establish that a condition is "clearly associated" with service.  See Gilbert v. Derwinski, 1 Vet.App. 49, 54 (1990) (stating that a veteran only must show an "approximate balance of positive and negative evidence in order to prevail, and need not establish entitlement "beyond a reasonable doubt," by "clear and convincing evidence," or by a "fair preponderance of the evidence").  For this reason, the Board also finds that the Veteran's claim must be remanded for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the nature and etiology of the Veteran's claimed back condition.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, conducting a thorough examination, and identifying the nature of any back conditions found on examination, the examiner should render an opinion as to whether it is at least as likely as not that any back condition diagnosed on examination is related to the Veteran's service.  Please separately address any scoliosis and any degenerative changes found on examination, and please address the relationship, if any, between such.

If the examiner opines that any back condition found on examination is congenital in nature, the examiner is asked to provide as follows: (a) whether the condition constitutes a congenital or developmental "defect" or "disease," (b) if it constitutes a "defect," whether it was subject to any superimposed disease or injury in service, (c) if it constitutes a "disease," whether it was aggravated by service or whether any increase in disability was due to the natural progression of the disease.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that any back condition found on examination is not related to service, the examiner must explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Schedule the Veteran for a new VA examination to determine the nature and etiology of the Veteran's hepatitis C.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file and conducting a thorough examination, the examiner should render an opinion as to whether it is at least as likely as not (meaning 50-50 probability) that the Veteran's hepatitis C is related to service, including airgun inoculations (please note the Veteran has submitted buddy statements and yearbook photos in support of his assertion that he received airgun inoculations in service).  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the Veteran's hepatitis C is not related to service, the examiner must explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Then, readjudicate the Veteran's claims.  If his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


